Title: John Adams to Abigail Adams, 17 September 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia Septr. 17. 1775
     
     This is the first Time, that I have attempted to write, since I left you. I arrived here in good Health, after an agreable Journey, last Wednesday; There had not been Members enough to make a House, several Colonies being absent, so that I was just in Time. The next day, an adequate No. appeared, and Congress has sat ever since.
     Georgia is now fully represented, and united to the other Twelve.
     Their Delegates are Dr. Zubly, a Clergyman of the independant Perswasion who has a Parish in that Colony and a good deal of Property. He is a Native of Switzerland, is a Man of Learning and Ingenuity. It is said he is Master of several Languages, Greek, Latin, French, Dutch and English. In the latter it is said, he writes tolerably. He is a Man of Zeal and Spirit, as We have already seen upon several occasions.
     
     However, as he is the first Gentleman of the Cloth who has appeared in Congress, I can not but wish he may be the last. Mixing the sacred Character, with that of the Statesman, as it is quite unnecessary at this Time of day, in these Colonies, is not attended with any good Effects. The Clergy are universally too little acquainted with the World, and the Modes of Business, to engage in civil affairs with any Advantage. Besides those of them, who are really Men of Learning, have conversed with Books so much more than Men, as to be too much loaded with Vanity, to be good Politicians.
     Mr. Bullock is another of the Georgian Delegates, a sensible Man, a Planter I suppose. Mr. Houstoun is the third, a young Lawyer of Modesty as well as sense and Spirit which you will say is uncommon.
     Mr. Jones and Dr. Hall are not yet arrived.
     Mr. Henry is made a General in Virginia, and therefore could not come. Mr. Pendleton and Coll. Bland excused them selves on Account of Age and ill Health. Messrs. Nelson, Wythe, and Lee, are chosen and are here in the Stead of the other three. Wythe and Lee are inoculated. You shall hear more about them. Altho they come in the Room of very good Men, We have lost nothing by the Change I believe.—Remember me in the tenderest Language, to all our little Folks.—I am yours.
    